Title: Peter Minor to Thomas Jefferson, [15] January 1811, document 5 in a group of documents on Jefferson’s Lawsuit against the Rivanna Company, 9 February 1817
From: Minor, Peter
To: Jefferson, Thomas


            
              
                Dear Sir
                Ridgway Jan. 18. 15 1811.
              
              By the above extract you will see the course which the Directors have determined finally to pursue. this may surprise you perhaps after the last conference which you held together, as they then thought the canal would afford the best course, and seemed to accede to the propositions you made. but upon further consideration of all the circumstances, the responsability which would attach to them in case they made use of your works, the delay which might occur to boats in passing the locks, particularly at low water (and probably, at those times, the entire stoppage of your mills) the limited extent of their funds, and lastly the bed of the river itself, which upon another view they consider more practicable for the purposes of navigation than they expected, they have determined to adopt the safest course,  viz, to carry it through the river itself. this resolve then places them and yourself upon the same footing, as it respects a lock at your dam, as when our correspondence commenced. I am therefore instructed (in case you adhere to your original opinion respecting the erection of the lock at the dam) to propose to refer the decision of the question, upon such a statement of facts as shall be agreed on, together with the Inquests taken in the case of your dam, and the general and particular laws respecting navigation, either to three judges of any of the Superior courts or to any three eminent lawyers, as you may think proper, & for their decision to bind the parties, in the acts they are to perform.
              The Directors acting as the representatives of others, do not concieve themselves at liberty to concede any point in which the rights of their constituents may be involved; and they feel assured that you will view this proposition in it’s true light, as in no wise tending to produce embarrassment, but to procure a speedy decision of the question where the rights of both parties will be impartially considered.
              Enclosed is a statement of the question, such as the Directors propose to be submitted to the referees, subject to your correction. the documents referred to may be procured whenever wanted; and, if you think proper, perhaps it would facilitate the decision to submit the question, with all the laws and documents connected with it, upon it’s own merits, without any argument on either side.
              
                Your friend & hble servt
                P. Minor.
              
            
            
              P.S. this communication has been delayed by my endeavoring to procure the law of 1794. but my enquiries for it throughout the neighborhood have been fruitless, no person having preserved a copy. the mention of it in the statement of facts is only from verbal authority. you probably have the act of 94. and can see if my statement is correct.
              
                P.M.
              
            
          